     Case 1:16-cr-00203-KD-B Document 59 Filed 09/11/20 Page 1 of 1                     PageID #: 223


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JHORDIS DESHON WOODS,                                 )
    Petitioner,                                       )
                                                      )
v.                                                    )        CRIMINAL ACTION 1:16-00203-KD-B
                                                      )          CIVIL ACTION: 1:19-00219-KD-B
UNITED STATES OF AMERICA,                             )
     Respondent.                                      )

                                                 ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues raised,

and there having been no objections filed, the Report and Recommendation of the Magistrate Judge (Doc.

58) made under 28 U.S.C. § 636(b)(1)(B) and dated August 14, 2020, is ADOPTED as the opinion of this

Court. Accordingly, it is ORDERED that this action is DISMISSED as time-barred, Woods is not

entitled to issuance of a Certificate of Appealability, and as a result, he should not be permitted to appeal

in forma pauperis.

       DONE and ORDERED this the 11th day of September 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
